Citation Nr: 1314527	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA), Pension Center (Committee on Waivers and Compromises) in Milwaukee, Wisconsin 


THE ISSUE

Entitlement to waiver of overpayment of spousal dependency and indemnity compensation benefits in the amount $12,233.00


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to January 1983 and from September 1990 to July 1991.  He died in June 1998.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 decision of the Department of Veterans Affairs (VA), Pension Center (Committee on Waivers and Compromises) in Milwaukee, Wisconsin.  

This matter was previously before the Board in March 2012 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  
 
When the appeal was before the Board in March 2012, the amount of overpayment at issue as $104,104.93.  In an August 2012 supplemental statement of the case, the Milwaukee, Wisconsin RO waived $91,971.93 of the total debt.  Thus, the issue on appeal has been restyled to correctly state the current unwaived overpayment.  

In its March 2012 remand, the Board directed that the Committee address whether the appellant had submitted a compromise officer; this has now been addressed.  (See July 2012 electronic mail.)

In its March 2012 remand, the Board noted that it did not appear that the appellant's designated attorney, B.H., had begun the process of becoming accredited to practice in the VA administrative system in accordance with regulations promulgated in May 2008.  The Board directed that, nonetheless, he be accorded all the courtesies extended to a fully-accredited attorney because he had been appointed as the appellant's attorney prior to the May 2008 regulations.  The record indicates that in a telephone conversation with VA in June 2012, the appellant's attorney advised VA that he was withdrawing as the appellant's representative.  In correspondence dated in January 2013, the Board informed the attorney that he must comply with the requirements of Rule 608, 38 C.F.R. § 20.608 in order to withdraw representation.  The Board's correspondence to the attorney was returned by the Postal Service as undeliverable and unable to be forwarded.  (The Board also notes that an August 2010 VA Form 21-0820 reflects that the appellant's phone had been disconnected.)  In March 2013 correspondence, the Board informed the appellant that her appointed attorney was not accredited.  She was informed that she could represent herself, appoint a veteran's service organization to represent her, or appoint a different attorney or gent.  The correspondence also informed the appellant that if the Board did not hear from her, or her new representative, within 30 days of the date of the March 5, 2013 letter, the Board will assume that the appellant wants to represent herself.  The Board has not received a response from the appellant.  Based on the attorney's statement that he was withdrawing from representing the appellant, the attorney's failure to provide VA with a current address, the attorney's failure to become accredited, and the appellant's failure to respond to Board correspondence, the Board will proceed to adjudicate the appeal without further delay.  

FINDINGS OF FACT

1.  The evidence of record does not establish fraud, misrepresentation or bad faith on the part of the appellant in the creation of the overpayment. 

2.  Recovery of the overpayment of DIC benefits calculated in the amount of $12, 233 would not be against equity and good conscience. 


CONCLUSION OF LAW

The requirements for waiver of an overpayment of DIC benefits calculated in the amount of $12, 233 have not been met. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to claims involving waiver of recovery of overpayments. See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  With regard to notice requirements under 38 U.S.C.A. § 5302, VA notified the appellant, in April 2007 correspondence, of her overpayment and of the right to request a waiver.  The appellant has also been provided with VA Forms 5655.  The appellant has not requested the RO or the Board to help her obtain any additional evidence.  Therefore, the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the appellant's claim. 

Legal Criteria

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience. See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2012). 

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit. See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2012); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case. See Ridings, supra; Cullen v. Brown, 5 Vet. App. 510, 512 (1993). If warranted, the Board may waive a portion of the debt. See Jordan v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt. See 38 U.S.C.A. § 5107(b). See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

Analysis

The appellant married the Veteran in June 1991.  The Veteran died in June 1998.  In July 1998, the RO awarded the appellant Dependency and Indemnity Compensation (DIC) benefits because it found that her deceased husband died from a service related disability.  The correspondence notified the appellant of the decision and provided her with a VA Form 21-8765 (Service-connected Death Award Attachment) which explained certain factors concerning her benefits.  A VA Form 21-8765 informs a surviving spouse that, generally, payments discontinue if the spouse remarries, and that if the spouse remarries, she should return to VA payments made payable as the Veteran's surviving spouse.  

The Veteran remarried in January 2002.  The evidence of record is against a finding that she properly notified VA of her marriage at that time. 

In correspondence dated in March 2003, VA informed the appellant that she must tell VA "immediately if there is a change in [her] marital status."  She was further informed that her "failure to quickly tell VA of a change in [her] marital status will result in an overpayment which must be repaid."  It was also noted that the appellant should read the enclosed VA Form 21-8765.  

In correspondence in October 2005, VA informed the appellant that she must tell it "immediately if there is a change in [her] marital status."  It also informed her that a change in her marital status would result in overpayment which must be repaid.  

In November 2006, VA sent the appellant a letter inquiring as to her marital status.  In December 2006, the appellant submitted a VA Form 21-686c (Declaration of Status of Dependents) in which she checked the block indicating that she was married, and had married her spouse in January 2002.  She also stated that she was "no longer married" but "separated".

In a statement dated in December 2006, the appellant stated that she did not know that she was not suppose to receive VA benefits until she was recently notified by VA.  She stated that she had been previously told by a member of VA that her remarriage "should not matter".  She also stated, in another December 2006 statement, that she was misled to believe that she could still receive DIC benefits if she had remarried but was separated from her husband.  She stated that she would pay back any money to which she was not entitled.  She further stated "I just didn't know.  I never read any papers VA ever sent me from the time I got on [DIC compensation] until now."

In April 2007, VA terminated the appellant's DIC benefits, effective from January 1, 2002, due to her remarriage after the Veteran's death.  The appellant requested a waiver of the overpayment, which was denied by VA in October 2007.

In a statement received by VA in September 2007, the appellant stated that she was unable to pay the amount which she owed.  She further stated that she was misled by a Sergeant with regard to the effect of her remarriage and that she never read papers from VA.

In her VA Form 9, dated in December 2008, the appellant stated that she had been unaware that her remarriage affected her status with regard to VA benefits.  She further stated that she lived on disability, as does her current husband.  She reported that she lives on $1,200 a month and that any attempt to enforce restitution of the debt would cause severe undue hardship on her and her family. 

The initial question with regard to the appellant's claim for a waiver of recovery of the overpayment is whether there was fraud, misrepresentation or bad faith on the part of the appellant in the creation of the overpayment.  38 U.S.C.A. § 5303(c); 38 C.F.R. § 1.962(b).  If any of these elements are found to exist, a waiver of the overpayment debt is precluded. 38 C.F.R. § 1.965(b). 

The Board notes that the Veteran died in June 1998 and the appellant was provided with the VA Form 21-8765 approximately six weeks after his death.  Thus, it is plausible that as a new widow with several children, the appellant did not thoroughly read the VA information.  While this would not explain her lack of reading the provided information in 2003 and 2005, the Board will accept the appellant's candid explanation that she did not read VA correspondence.  Such is consistent with a determination that there was no fraud, misrepresentation or bad faith on the part of the appellant in the creation of the overpayment.  As such, a waiver of recovery of the overpayment is not precluded and the appellant's claim must be considered under the standard of "equity and good conscience." 

The phrase "equity and good conscience" means arriving at a fair decision between the appellant and the VA.  In making this determination, consideration is given to various elements including (1) the fault of the debtor -- where the actions of the debtor contribute to the creation of the debt; (2) balancing of the faults -- weighing the fault of the debtor against the VA's fault; (3) undue hardship -- whether the collection would deprive the appellant of basic necessities; (4) defeat the purpose -- whether withholding the benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment -- whether the failure to make restitution would result in an unfair gain to the debtor; and (6) changing position to one's detriment -- reliance on VA benefits resulting in relinquishing a valuable right or incurrence of a legal obligation. 38 C.F.R. § 1.965(a). 

With respect to the fault of the debtor, the Board finds that there was fault on the part of the appellant in the creation of the debt.  VA informed her to notify it, if and when, she remarried.  Her decision to not read the provided information, and to inform VA that she had remarried establishes fault on her part.  The Board acknowledges her statement that someone, either a sergeant or a VA employee, told her that her remarriage did not affect her benefits; however, even if so, her decision to rely on an oral response and ignore the provided written official information establishes fault.  Moreover, there is no competent credible evidence of record which corroborates that she was inaccurately told, by a VA employee, of the laws and regulations.  To the extent that it is argued that the appellant was misinformed by VA, being a victim of misinformation regarding the claim cannot stop the government from denying a benefit. See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 153-155 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).

In addition, the Board notes there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  See also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Thus, the Board may presume that any VA official properly informed the appellant of her obligations.

The Board finds that there was no fault on behalf of VA in creating the overpayment.  VA informed the appellant prior to her remarriage that she was to inform it if, and when, she remarried.  

The Board has also considered whether the collection would deprive the appellant of basic necessities (undue hardship).  Despite VA requests, the appellant has failed to accurately and completely provide VA with a VA Form 5655 (Financial Status Report).  Nevertheless, the Board finds, based on the evidence as a whole, that overpayment would not deprive the appellant of basic necessities.

A VA Form 5655 received by the appellant in September 2007 reflects that she had debts of approximately $49,000.  She listed $39,000 in her bank balance, but did not list any real estate, total monthly expenses, total assets, or income.  In a written statement, she stated that she was living off of her children's income.  Records reflect that the appellant was receiving over $700 a month in Social Security Administration (SSA) benefits for two children.   

A VA Form 5655 dated in January 2008, reflects that the Veteran reported that she receives a net income of $1,200 per month from SSA benefits, and has monthly expenses of $1,050.  She reported that she has assets of $64,000 (to include real estate), and does not pay any rent or mortgage.  She reported that she was still married and had two dependents, ages 12 and 17.  She did not report any income from her spouse or her children.  (The Board notes that the appellant was receiving VA benefits for the child(ren) of the Veteran).  Her reported income exceeded her expenses (food, utilities, heat, vehicle maintenance, gas, and car insurance.)  

A VA Form 5655, dated in June 2012, reflects that the appellant receives $1,128 in Social Security and VA benefits of her child(ren).  (This was listed as a payroll deduction; however, the Board finds that it is more accurately categorized as income.)  The appellant failed to list any SSA benefits for herself; however, as noted earlier, in 2008, she listed $1,200 a month in Social Security income.  SSA inquiry records reflect she was paid $128 a month for herself and paid $623 a month for her one minor child as recently as December 2011, for a total income of $751 a month in SSA benefits.  She also receives $505 a month in VA benefits on behalf of her minor child.  She did not list real estate as an asset; however she did not list any rent or mortgage payments.  She reported approximately $1,625 in unpaid debts for furniture and health bills.  She stated that she can pay $100 a month towards her overpayment.  She reported an average monthly payroll deduction of $15,000 for federal, state, and local income taxes; however, the Board finds that this is illogical as she did not report any monthly gross salary. 

Based on the foregoing, the Board finds that repayment of the debt would not deprive the appellant of basic necessities.  The Board acknowledges the Veteran's statements that recovery of the overpayment would cause undue hardship; however, she has also stated that she can pay at least $100 a month toward her debt.  Financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities. 38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  The Board finds that to require the Veteran to repay the overpayment in this case would not deprive her of basic necessities for VA purposes.  Accordingly, while the Board is sympathetic to any financial difficulty the Veteran may incur as a result of repayment of this debt, this factor alone is not sufficient to warrant a waiver of an otherwise valid debt.  The most competent credible evidence of record reflects that she receives income from SSA and VA on behalf of her child in the amount of approximately $1,128 per month, that she does not pay rent or a mortgage, that she receives SSA compensation of approximately $128 a month for herself, and that she has approximately $900 a month in living expenses.  

The Board also finds that recovery of the benefits would not nullify the objective for which the benefit was intended.  The overpayment was not intended to be paid to a widow who had remarried.  In addition, the Board finds that failure to make restitution would result in an unfair gain to the appellant as she would be in receipt of thousands of dollars of which she was not entitled.  Finally, the Board finds that the evidence does not reflect that the appellant's reliance on VA benefits resulted relinquishing a valuable right or incurrence of a legal obligation. 38 C.F.R. § 1.965(a). 

Based on this discussion, the Board finds that recovery of the overpayment of DIC benefits calculated in the amount of $12,233.00 would not be against equity and good conscience.  The Board has found that the fault for the overpayment is the appellant's, and she would be unjustly enriched, even if unintentionally on her part, by the receipt of DIC benefits after she remarried in 2002 and to which she was not entitled under VA laws and regulations, and the collection of the overpayment would not deprive the appellant of basic life necessities.  Accordingly, the Board finds that the waiver of the recovery of an overpayment of DIC benefits calculated in the amount of $12,233.00 is not warranted. 


ORDER

Waiver of recovery of an overpayment of DIC benefits calculated in the amount of $12,233.00 is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


